DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 01/28/2020 are deemed acceptable for examination.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Fujiyama et al. (US 20200398737 A1) teaches operating lights in a pattern based on collision prediction. However neither Fujiyama et al. nor other prior art alone or in combination teaches changing the pattern of the lighting based on the position of the aircraft being on a taxiway versus an apron. Therefore the limitations of claim 9 distinguish from the prior art. Neither Fujiyama et al. nor other prior art alone or in combination teaches changing the pattern of the lighting based on the object near the aircraft being a vehicle versus an airport structure. Therefore the limitations of claim 10 distinguishes from the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 15 -20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiyama et al. (US 20200398737 A1), hereinafter Fujiyama.

Regarding claim 1, Fujiyama teaches a system comprising:
	a memory ([0032] “ A memory is mounted on the ECU that realizes the light control unit 22”) configured to store a threshold level for collision prediction ([0104] “The same time is not limited to exactly the same time, but also includes a certain width of time such as one second, for example. Similarly, the same location is not limited to exactly the same location, but also includes a range with a certain space such as 3 meters square”. The memory stores the programming code and the parameters to realize the light control, it is understood that the require parameters such as the thresholds in [0104] must be stored as there is no communication system – see Fig. 1); and
	processing circuitry ([0032] “a processor, which is an integrated circuit (IC) that performs processing”) configured to:
([0104] “The same time is not limited to exactly the same time, but also includes a certain width of time such as one second, for example. Similarly, the same location is not limited to exactly the same location, but also includes a range with a certain space such as 3 meters square. If it is determined that the pedestrian and the vehicle 100 are predicted to move to the same location at the same time, the collision prediction unit 47 determines that there is a probability that the pedestrian and the vehicle 100 will collide”); and
	cause one or more lights mounted on the vehicle to direct light towards the potential collision location or towards the object in response to determining that the collision likelihood for the vehicle is greater than or equal to the threshold level (Fig. 6 Step S7 “1. When there is a probability of collision Illuminate collision location and pedestrian location by marking light…” and [0108] The control when it is determined that there is a probability of collision will be described.  [0109] “The control execution unit 48 controls the marking light 35 to emit light in the direction toward the collision location and in the direction in which the pedestrian is present”).

Regarding claim 2, Fujiyama teaches the system of claim 1, wherein the processing circuitry is further configured to cause the one or more lights to vary at least one of a beam angle ([0110] “The control execution unit 48 outputs to the horizontal driver 37 a motor control signal to cause the marking light 35 to be rotated at the horizontal angle .theta. of the selected pair”), luminous intensity, or frequency of illumination of the one or more lights based on the collision likelihood for the vehicle ([0108] “The control when it is determined that there is a probability of collision will be described”). 
.

Regarding claim 3, Fujiyama teaches the system of claim 1, wherein the processing circuitry is further configured to cause the one or more lights to vary at least one of a beam angle, luminous intensity, or frequency of illumination of the one or more lights based on a distance between the vehicle and the potential collision location ([0119] “the control execution unit 48 may drive the LED driver 34 to cause the marking light 35 to emit light of a color temperature depending on the distance from the vehicle 100 to the pedestrian … The control execution unit 48 may cause the marking light 35 to emit light with an intensity depending on the distance”).

Regarding claim 4, Fujiyama teaches the system of claim 1, wherein the one or more lights are mounted on an exterior of the vehicle ([0029] “also mounted on the vehicle 100 are a far-infrared camera 31, a visible-light camera 32, in-vehicle sensors 33, an LED driver 34, a marking light 35, a motor control device 36, a horizontal driver 37, a vertical driver 38, a horizontal stepping motor 39, and a vertical stepping motor 40”).

Regarding claim 6, Fujiyama teaches the system of claim 1, wherein the threshold level for collision prediction comprises a time value or a distance value ([0104] “Similarly, the same location is not limited to exactly the same location, but also includes a range with a certain space such as 3 meters square”).

Regarding claim 7, Fujiyama teaches the system of claim 1, wherein the processing circuitry is configured to determine that the collision likelihood is greater than or equal to the threshold level by at least determining that the collision likelihood for the vehicle is greater than or equal to a first threshold level ([0104] “The same time is not limited to exactly the same time, but also includes a certain width of time such as one second, for example. Similarly, the same location is not limited to exactly the same location, but also includes a range with a certain space such as 3 meters square. If it is determined that the pedestrian and the vehicle 100 are predicted to move to the same location at the same time, the collision prediction unit 47 determines that there is a probability that the pedestrian and the vehicle 100 will collide”), wherein the processing circuitry is further configured to:
activate the one or more lights in a first pattern ([0115] “The control execution unit 48 controls the marking light 35 to emit light in the direction in which the pedestrian is present”) in response to determining that the collision likelihood is greater than or equal to the first threshold level ([0108] “The control when it is determined that there is a probability of collision will be described”. [0104] ( “The same time is not limited to exactly the same time, but also includes a certain width of time such as one second, for example. Similarly, the same location is not limited to exactly the same location, but also includes a range with a certain space such as 3 meters square. If it is determined that the pedestrian and the vehicle 100 are predicted to move to the same location at the same time, the collision prediction unit 47 determines that there is a probability that the pedestrian and the vehicle 100 will collide”)  ;
determine that the collision likelihood for the vehicle is greater than or equal to a second threshold level ([0105] “and stops the emission of light when the pedestrian has entered the illumination range of the low beam”; and
activate the one or more lights in a second pattern in response to determining that the collision likelihood is greater than or equal to the second threshold level, the second pattern being different than the first pattern ([0119 “until it is determined in step SSC that the pedestrian has entered the illumination range of the low beam, the control execution unit 48 may drive the LED driver 34 to cause the marking light 35 to emit light of a color temperature depending on the distance from the vehicle 100 to the pedestrian. The control execution unit 48 may change the color of the light gradually from blue to read as the distance becomes shorter. The control execution unit 48 may cause the marking light 35 to emit light with an intensity depending on the distance”).

Claim 15-19 are a method for performing the limitations of the system of Claims 1-3 and 6-7, respectively. The limitations are substantially the same, therefore the claims are rejected for the same reasons.

Claim 20 is a device comprising a computer-readable medium having executable instructions stored thereon, configured to be executable by processing circuitry for causing the processing circuitry to (Fujiyama [0032] “programs for realizing the functions of the functional components are stored in the memory. These programs are read by a processor, which is an integrated circuit (IC) that performs processing, and are executed by the processor”): perform the limitations of claim 1. The limitations are substantially the same, therefore claim 20 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama in view of Singer et al. (US 20060007013 A1), hereinafter Singer.

Regarding claim 5, Fujiyama teaches the system of claim 4.
	Fujiyama does not teach wherein the vehicle is an aircraft, and
	wherein the one or more lights comprises a landing light mounted on the exterior of the aircraft or a light mounted on a wingtip of the aircraft.
	Singer teaches herein the vehicle is an aircraft (Fig. 5B and [0005] “to an aviation white anti-collision light), and
	wherein the one or more lights comprises a landing light mounted on the exterior of the aircraft or a light mounted on a wingtip of the aircraft ([0005] “to an aviation white anti-collision light, which is mounted to the aft and/or wingtips of an aircraft and utilizes a plurality of light-emitting diodes (LEDs).”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention on an aircraft as taught by Singer as the vehicle of Fujiyama. One of ordinary skill in the art would have been motivated to avoid collision of an aircraft (Singer [0005]).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama.

Regarding claim 8, Fujiyama teaches the system of claim 7, wherein the first threshold level is associated with a more urgent collision threat than the second threshold level ([0119] “The control execution unit 48 may change the color of the light gradually from blue to read as the distance becomes shorter”), and
	wherein the first pattern comprises a higher frequency of illumination for the one or more lights than the second pattern ([0119] “The control execution unit 48 may change the color of the light gradually from blue to red as the distance becomes shorter”. Therefore when further away, lower urgency of collision, the light is of a blue color, and when closer, higher urgency of collision, the light is of red color. Examiner notes the blue light is of a higher frequency than red light, however the specifics of the frequency lacks criticality in the specification, and it would be within the design scope of one of ordinary skill in the art to use different colors).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the change the frequency of the illumination based on collision urgency as taught by Fujiyama. As the specific frequency lacks criticality in the specification, as shown in [0081] of the specification “Using different lighting patterns based on the urgency of the collision threat can inform nearby vehicle operators as the urgency of a potential collision”. The specific pattern for displaying different condition is merely a matter of design choice for one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to change the frequency or intensity as a visual que ([0119] Fujiyama).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama in view of  Whitlow (US 20180082596 A1) and Burns et al. (US 6393362 B1), hereinafter Burns.

Regarding claim 11, Fujiyama teaches the system of claim 1.
	Fujiyama does not teach wherein the memory is configured to store a clearance for the vehicle indicating a traffic status of the vehicle.
	Whitlow teaches wherein the memory is configured to store a clearance for the vehicle indicating a traffic status of the vehicle ([0033] “the data storage element 208 also includes air traffic control clearance data 224”).
	determining a safety envelope for the vehicle based on the clearance ([0035] “the automation guidance application 214 may provide guidance to the pilot that the input target altitude may be incorrect, that some other aspect of the current aircraft status may be preventing a descent (e.g., due to another autonomous mode or automated action overriding the pilot input), or that some other constraint may be preventing a descent (e.g., flight envelope protection or other lower level system constraints”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the clearance data to determine a path as taught by Whitlow for determining the risk of collision in Fujiyama. One of ordinary skill in the art would have been motivated “to determine the likely pilot objective” (Whitlow [0033]).

	Fujiyama in view of Whitlow does not teach wherein the processing circuitry is configured to determine the collision likelihood by at least:
	
	determining a location of the object;
	determining a corresponding safety envelope of the object; and
	determining that the safety envelope of the vehicle overlaps with the safety envelope of the object.

	Burns teaches determining a location of the object (Col. 9, ll. 23-26 “Thus, the precise location of the vehicle 32 can be determined periodically, using its positioning system unit and an on-board processor 78”. Each vehicle can be seen as an object to another vehicle see Fig. 8.) ;
	determining a corresponding safety envelope of the object (Fig. 9 step 1 “Assign safety envelope function to each vehicle”); and
	determining that the safety envelope of the vehicle overlaps with the safety envelope of the object (Fig. 8; 62, Col. 8, ll. 1-5 “Using their safety envelopes A' and B' (shown of different dimensions to reflect different travel speeds) to predict whether or not they could encroach (as illustrated in phantom line) when the vehicles pass by one another at a location predicted to fall within a given zone “. Fig. 9 “If a potential overlap exists between the spaces mapped for each vehicle, determine the location of potential overlap).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the safety envelopes as taught by Burn for determining the risk of collision in Fujiyama in view of Whitlow. One of ordinary skill in the art would have been motivated “for ensuring the avoidance of hazards by all moving vehicles and equipment” (Burns Col. 2, ll. 43-45).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama in view of Berman (US 3989980 A).

Regarding claim 12, Fujiyama teaches the system of claim 1. 
	Fujiyama does not teach wherein the processing circuitry is further configured to vary a luminous intensity of the one or more lights based on ambient light conditions or visibility conditions.

(Col. 2, ll. 2-5 “The voltage applied to the lamp is directly proportional to ambient lighting conditions, thereby varying the intensity of the light emitted in proportion to ambient lighting conditions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention varying intensities of light based on the ambient light conditions as taught by Berman in determining the light intensity for lights of Fujiyama. One of ordinary skill in the art would have been motivated as “when the day is brighter more power is made available to the lamp in order that it can be adequately seen” (Berman Col. 2, ll. 5-7).
	

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama in view of Matsunaga (US 11069241 B2).

Regarding claim 13, Fujiyama teaches the system of claim 1, 
	Fujiyama does not teach wherein the processing circuitry is further configured to activate a braking system of the vehicle in response to determining that the collision likelihood for the vehicle is greater than or equal to the threshold level.
	Matsunga teaches wherein the processing circuitry is further configured to activate a braking system of the vehicle in response to determining that the collision likelihood for the vehicle is greater than or equal to the threshold level (Col. 5, ll. 17-23 “When the detection ECU 10 determines that the time-to-collision described later becomes shorter than a second predetermined time set to be shorter than the first predetermined time, and the probability of a collision of the own vehicle with a target becomes high, the braking device 32 is activated under a control command from the detection ECU 10”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the braking system as taught by Matsunga when the determined risk of collision is high in Fujiyama. One of ordinary skill in the art would have been motivated “to avoid collision accidents caused by the entry of a target into the traveling direction of the vehicle from the lateral direction” (Matsunga Col. 1, ll. 25-27).

Regarding claim 14, Fujiyama teaches the system of claim 1.
	Fujiyama does not teach wherein the processing circuitry is further configured to cause a navigation system to present a recommendation to an operator of the vehicle for activating a braking system of the vehicle in response to determining that the collision likelihood for the vehicle is greater than or equal to the threshold level.
	Matsunga teaches wherein the processing circuitry is further configured to cause a navigation system to present a recommendation to an operator of the vehicle for activating a braking system of the vehicle in response to determining that the collision likelihood for the vehicle is greater than or equal to the threshold level (Col. 5, ll. 6-12 “When the detection ECU 10 determines that a time-to-collision (TTC) described later becomes shorter than a first predetermined time and the probability of a collision of the own vehicle with a target becomes high, the warning device 31 outputs a warning sound, a warning message, or the like to notify the driver of the risk of a collision”. Col. 5, ll. 22-25 “the braking device 32 enhances braking force derived from a brake operation by the driver (brake assist function)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the braking system as taught by Matsunga when the determined risk (Matsunga Col. 1, ll. 25-27).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHON G FOLEY/Examiner, Art Unit 3668